In a negligence action to recover damages for personal injuries, the plaintiff Mary McGinnis, by permission of this court, appeals from au order of the Appellate Term of .the Supreme Court, entered December 27, 1960, which reversed a judgment of the City Court of the City of New York, Borough of Queens, dated March 2, 1960, in her favor, after a jury trial, and which directed a new trial. Order affirmed, with costs to defendant and third-party defendant; and, pursuant to the stipulation for judgment absolute heretofore filed, judgment is directed against plaintiff, Mary McGinnis, dismissing her complaint. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.